[Cite as Disciplinary Counsel v. Leksan, ___ Ohio St.3d ___, 2018-Ohio-2711.]




                         DISCIPLINARY COUNSEL v. LEKSAN.
[Cite as Disciplinary Counsel v. Leksan, ___ Ohio St.3d ___, 2018-Ohio-2711.]
       (No. 2012-2055—Submitted June 26, 2018—Decided July 12, 2018.)
                          ON PETITION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing on
October 13, 2017, of a petition for reinstatement by respondent, Thomas John
Leksan, Attorney Registration No. 0027125. In accordance with Gov.Bar R.
V(25)(E), respondent’s petition for reinstatement was referred to the Board of
Professional Conduct. The board filed its final report in this court on April 16,
2018, recommending that respondent be reinstated to the practice of law in Ohio
and engage with a law-practice monitor, appointed by relator, for a period of one
year. No objections to said final report were filed, and this cause was considered
by the court.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent, Thomas
John Leksan, last known address in Santa Cruz, California, is reinstated to the
practice of law in Ohio. It is further ordered that in accordance with Gov.Bar R.
V(21), respondent shall serve one year of monitored probation.
        {¶ 3} It is further ordered that on or before 30 days from the date of this
order, relator shall file with the clerk of this court the name of the attorney who
will serve as respondent’s monitor, in accordance with Gov.Bar R. V(21)(A)(3).
It is further ordered that at the end of respondent’s probationary period, relator
shall file with the clerk of this court a report indicating whether respondent,
during the probationary period, complied with the terms of the probation.
                              SUPREME COURT OF OHIO




        {¶ 4} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
V(21). It is further ordered that respondent’s probation shall not be terminated
until (1) respondent files an application for termination of probation in
compliance with Gov.Bar R. V(21)(D), (2) respondent complies with this and all
other orders issued by this court, (3) respondent complies with the Rules for the
Government of the Bar of Ohio, (4) relator files with the clerk of this court a
report indicating that respondent has complied with the terms of the probation,
and (5) this court orders that the probation be terminated.
        {¶ 5} It is further ordered by the court that respondent be taxed the costs of
these proceedings in the amount of $862.47, less the deposit of $500.00, for a
total balance due of $362.47 payable, by cashier’s check or money order, by
respondent on or before 90 days from the date of this order. If costs are not paid
on or before 90 days from the date of this order, interest at the rate of 10 percent
per annum will accrue until costs are paid in full. It is further ordered that if costs
are not paid in full on or before 90 days from the date of this order, the matter
may be referred to the attorney general for collection and respondent may be
found in contempt and suspended until all costs and accrued interest are paid in
full. It is further ordered that respondent is liable for all collections costs pursuant
to R.C. 131.02 if the debt is certified to the attorney general for collection.
        {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
        {¶ 7} For earlier case, see Disciplinary Counsel v. Leksan, 136 Ohio St. 3d
85, 2013-Ohio-2415, 990 N.E.2d 591.
        O’CONNOR, C.J., and FISCHER, SADLER, and DEGENARO, JJ., concur.
        KENNEDY and FRENCH, JJ., would not require respondent to serve
monitored probation.




                                           2
                            January Term, 2018




      O’DONNELL, J., dissents.
      LISA L. SADLER, J., of the Tenth District Court of Appeals, sitting for
DEWINE, J.
                        ________________________




                                     3